EXHIBIT 10.25

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement” or the “Purchase
Agreement”), between Alternus Energy Inc. (“ALTN” or the “Company”), a
corporation formed under the laws of the State of Nevada, and the subscriber
listed on the signature page hereof (the “Subscriber”), made as of the date set
forth by ALTN opposite its signature on the signature page hereof.

 

W I T N E S S E T H:

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) and/or 4(6) of the Securities Act of 1933, as
amended (the “1933 Act” or “Securities Act”), and Rule 506 of Regulation D as
promulgated by the United States Securities and Exchange Commission (the
“Commission”), the Company desires to issue and sell to each Subscriber, and
each Subscriber, severally and not jointly, desires to purchase from the
Company, securities of the Company as more fully described in this Agreement
(the “Offering”). Execution of this Subscription Agreement by the Subscriber
shall constitute an offer by the Subscriber to purchase the securities on the
terms and conditions specified herein.

 

WHEREAS, the Subscriber desires to purchase from ALTN in this Offering the Note
set forth on the signature page hereof, subject to the provisions described
herein (together, the “Note” or the “Securities”)) on the terms and conditions
hereinafter set forth; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

1. Issuance, Sale and Delivery of the Note.

 

(a) Subject to the terms and conditions set forth herein on the Closing Date (as
defined below) ALTN shall issue, sell and deliver to Subscriber, and Subscriber
shall purchase from ALTN, a Convertible Note in the form of Appendix A with a
Purchase Price and Principal Amount as listed on the Signature Page hereto.

 

2. Closing Date. The “Closing Date” shall be on or before January 30, 2020,
unless extended at the option of the Company. The consummation of the
transactions contemplated herein shall take place at the offices of the Company,
upon the satisfaction or waiver of all conditions to closing set forth in this
Agreement. Subject to payment by Subscriber of the Purchase Price by wire
transfer to the Company’s designated bank account, the satisfaction or waiver of
the terms and conditions of this Agreement and the full execution and delivery
of the Agreement, Note to the applicable parties thereto, on the Closing Date,
Subscriber shall purchase and the Company shall sell to Subscriber the Note (the
“Closing”). Any funds paid by the Subscriber (and received by the Company) prior
to the Closing Date are the property of the Subscriber until the Closing; if the
Closing does not occur for any reason, the funds will be returned immediately to
the Subscriber.

 

  Page 1 of 9



 

  

3. Representations and Warranties of ALTN. ALTN represents and warrants to
Subscriber as follows:

 

(a) Organization ALTN is a Corporation duly formed, validly existing and in good
standing under the laws of the State of Nevada. ALTN has, or on or prior the
Closing Date will or has, the authority to own and hold its properties, to carry
on its business as currently conducted, to execute, deliver and perform this
Agreement and to issue and deliver the Note.

 

(b) Authorization of Agreements, Etc. This Agreement has, or on or prior to the
Closing Date will have, been duly executed and delivered by ALTN and constitutes
the valid and binding obligation of ALTN enforceable against it in accordance
with its terms, except as may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization or similar laws affecting creditors’ rights generally
or by general equitable principles, and except insofar as the enforceability of
any provision hereof would be restricted or void by reason of public policy.

 

(c) No Conflicts. ALTN’s execution and delivery of this Agreement and ALTN’s
consummation of the transactions contemplated hereby will not (i) violate,
conflict with or result in an event of default under any material agreement or
contract to which ALTN is a party or by which it is bound, (ii) violate any
applicable law, ordinance, rule or regulation of any governmental body having
jurisdiction over ALTN or its business or any order, judgment or decree
applicable to ALTN, or (iii) violate any provision of its certificate of
incorporation or by-laws, each as may be in effect as of the Closing Date.

  

4. Representations and Warranties of the Subscriber.

 

Subscriber represents and warrants to ALTN with respect to itself as follows:

 

(a) Organization, Power and Authority. Subscriber, if not a natural person, is
duly incorporated or organized, validly existing and in good standing in its
jurisdiction. Subscriber has full power and authority to enter into, deliver and
perform this Agreement and has taken all action required to authorize the
execution and delivery hereof and to consummate the transactions contemplated
hereby, including the purchase of the Note, and, if Subscriber is not a natural
person, the person signing this Agreement on behalf of Subscriber has been duly
authorized to act on behalf of and to bind such party.

 

(b) Authorization of Agreements, Etc. This Agreement has been duly executed and
delivered by the Subscriber and constitutes the valid and binding obligation of
the Subscriber, enforceable against the Subscriber in accordance with its terms,
except as may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization or similar laws affecting creditors’ rights generally or by
general equitable principles, and except insofar as the enforceability of any
provision hereof would be restricted or void by reason of public policy.

 

(c) No Conflicts. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not (i) violate,
conflict with or result in an event of default under any material agreement or
contract to which the Subscriber is a party or by the Subscriber is bound, (ii)
violate any applicable law, ordinance, rule or regulation of any governmental
body having jurisdiction over such party or its business or any order, judgment
or decree applicable to the Subscriber, (iii) require the Subscriber to obtain
the consent of any governmental agency or entity or any other third party, other
than such consents as have already been obtained, or (iv) if not a natural
person, violate any provision of the Subscriber’s certificate of in Limited
Liability Company, certificate of limited partnership, certificate of formation
or other formation or organizational instrument or document, as applicable, and
by-laws, partnership agreement or operating agreement, as applicable.

 

  Page 2 of 9



 

  

(d) Investment Representations. Subscriber represents and warrants to ALTN that
(i) it has completed the “Accredited Investor Certification” attached to this
Agreement, (ii) it is an “accredited investor” as such term is defined in Rule
501 of Regulation D (“Regulation D”) promulgated under the Securities Act of
1933, as amended (the “Securities Act”) and (iii) it is acquiring the Note for
its own account for the purpose of investment and not with a view to or for sale
in connection with any distribution thereof. Subscriber further represents that
Subscriber has knowledge and experience in business and financial matters and
prior investment experience, including investment in securities that are
non-listed, unregistered and/or not traded on a national securities exchange and
that Subscriber understands that (i) the Note and the underlying common shares
have not been registered under the Securities Act, by reason of their issuance
in a transaction exempt from the registration requirements of the Securities Act
pursuant to Section 4(2) thereof or pursuant to Regulation D promulgated there
under, (ii) the Note and underlying common shares must be held indefinitely
unless a subsequent disposition thereof is registered under the Securities Act
or is exempt from such registration, (iii) the underlying common shares will
bear a legend to such effect, and (iv) ALTN will make a notation on its transfer
books to such effect. Subscriber has delivered the completed “Accredited
Investor Certification” to ALTN along with any subscription made hereunder.

 

(e) Compliance with Securities Act. The Subscriber understands and agrees that
the Securities have not been registered under the 1933 Act or any applicable
state securities laws, by reason of their issuance in a transaction that does
not require registration under the 1933 Act (based in part on the accuracy of
the representations and warranties of the Subscriber contained herein), and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. Prior to the execution of this Agreement, the
Subscriber and any affiliates of Subscriber have not participated in any hedging
transactions involving the Common Stock and have not sold short any of the
Common Stock. The Subscriber does not have a present arrangement or intention to
effect any distribution of any of the Securities to or through any person or
entity for purposes of selling, offering, distributing or otherwise disposing of
any of the Securities.

 

(f) Securities Legend. The Note and underling Common Shares shall bear the
following or similar legend:

 

"THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.”

 

  Page 3 of 9



 

  

(g) Access to Information. The Subscriber represents that the Subscriber has
been furnished by ALTN during the course of this transaction with all
information regarding ALTN which the Subscriber has requested or desired to
know, has been afforded the opportunity to ask questions of and receive answers
from duly authorized officers of ALTN concerning the terms and conditions of the
Offering and has received any additional information which the Subscriber has
requested. The Subscriber has been furnished with or has had access to (i) the
Securities and Exchange Commission’s website and all of the Company’s SEC
filings, (ii) the OTC Markets Group website and all of the Company’s filings
under the OTC Markets Alternative Reporting Standard through the OTC Markets
Group News & Disclosure Service (collectively, the “Reports”). In addition, the
Subscriber has received in writing from the Company such other information
concerning its operations, financial condition and other matters (such
information is collectively, the "Other Written Information"), and considered
all factors the Subscriber deems material in deciding on the advisability of
investing in the Securities. The Subscriber has relied solely upon the
information provided by ALTN in this Agreement in making the decision to invest
in the Note. The Subscriber disclaims reliance on any other statements made or
information provided by any person or entity in the course of the Subscriber’s
consideration of the purchase of the Note.

 

(h) Risk. SUBSCRIBER UNDERSTANDS THAT THIS INVESTMENT IN THIS COMPANY IS
ILLIQUID AND INVOLVES A HIGH DEGREE OF SPECULATIVE RISK. The Subscriber
recognizes that the purchase of the Note involves a high degree of risk in that,
among other things, (i) ALTN is an early stage business with a limited operating
history and may require funding in addition to the proceeds of the Offering,
which may be done through additional equity issuances which may cause additional
dilution, (ii) an investment in ALTN is highly speculative, and only an investor
who can afford the loss of the Subscriber's entire investment should consider
investing in ALTN and the Note, (iii) the Subscriber may not be able to
liquidate the Subscriber's investment, and (iv) in the event of a disposition,
the Subscriber could sustain the loss of the entire investment.

 

(i) No Commissions or NASD Affiliation. Subscriber has not paid or received any
commission or other remuneration in connection with the Offering. The Subscriber
is not associated with a member firm of the National Association of Securities
Dealers, Inc.

 

(j) Finder's Fee/Commissions. The Subscriber represents that it neither is nor
will be obligated for any finders' fee or commission in connection with this
transaction or the purchase of the Common Stock. The Subscriber agrees to
indemnify and to hold harmless ALTN from any liability for any commission or
compensation in the nature of a finders' fee (and the costs and expenses of
defending against such liability or asserted liability) for which such
Subscriber is responsible.

 

(k) Address. The Subscriber represents that the address of the Subscriber
furnished on the signature page hereof is (i) the Subscriber's principal
business address if the Subscriber is not a natural person or (ii) the
Subscriber’s principal residence if the Subscriber is a natural person.

 

  Page 4 of 9



 

  

(l) Foreign Subscribers. If the Subscriber is not a United States person (as
defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended), the Subscriber hereby represents that it has satisfied itself as to
the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Note or any use of this Agreement, including (i)
the legal requirements within its jurisdiction for the purchase of the Note,
(ii) any foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Note. The Subscriber’s
subscription and payment for and continued beneficial ownership of the Note will
not violate any applicable securities or other laws of the Subscriber’s
jurisdiction.

 

(m) Indemnification. The Subscriber agrees to indemnify and hold harmless ALTN,
Inc. and its agents, representatives and employees from and against all
liability, damage, loss, cost, fee and expense (including reasonable attorneys’
fees) which they may incur by reason of failure of the Subscriber to fulfill any
of the terms or conditions of this Subscription Agreement, or by reason of any
inaccuracy or omission in the information furnished by the Subscriber herein or
any breach of the representations and warranties made by the Subscriber herein
or in connection with this Subscription Agreement, or in any document provided
by the Subscriber to the Company.

 

(n) General Solicitation. The Subscriber is not purchasing the Common Stock as a
result of any advertisement, article, notice or other communication regarding
the Common Stock published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

5. Miscellaneous.

 

(a) Expenses, Etc. Each party hereto will pay its own expenses in connection
with the transactions contemplated by this Agreement, whether or not such
transactions shall be consummated

 

(b) Survival of Agreements. All covenants, agreements, representations and
warranties made herein shall survive the execution and delivery of this
Agreement and the issuance, sale and delivery of the Note pursuant hereto.

 

(c) Parties in Interest. All covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and permitted assigns of the parties
hereto whether so expressed or not, except for transferees in a Public Sale. For
the purposes of this Agreement, “Public Sale” means any sale of securities to
the public pursuant to an offering registered under the Securities Act or to the
public pursuant to the provisions of Rule 144 (or any successor or similar rule)
adopted under the Securities Act.

 

(d) Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given, delivered
and received upon the earlier of actual receipt or: (a) personal delivery to the
party to be notified, (b) when sent, if sent by facsimile during normal business
hours of the recipient, and if not sent during normal business hours, then on
the recipient’s next business day, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next day or next business day delivery,
with written verification of receipt. All communications shall be sent to, if to
the Subscriber, such Subscriber’s address as set forth on the signature page
hereto, or, if to ALTN, to the principal office of ALTN and to the attention of
Mr. Vincent Browne, or to such facsimile number or address as subsequently
modified by written notice given in accordance with this Section 5(d), with an
email copy to Mr Browne at vb@alternusenergy.com

 

  Page 5 of 9



 

  

(e) Entire Agreement; Modifications. This Agreement, together with the
Stockholders Agreement, constitutes the entire agreement of the parties with
respect to the subject matter hereof and may not be amended or modified nor any
provisions waived except in a writing signed by ALTN and Subscriber.

 

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

(g) Governing Law. This Agreement, the performance of this Agreement and any and
all matters arising directly or indirectly herefrom or therefrom, including the
legal relations among the parties, shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada, without regard to
its conflict of laws rules. The parties hereto hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the State of Nevada, and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Nevada courts for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) waive any objection to the laying of
venue of any such action or proceeding in a Nevada court, and (iv) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Nevada court has been brought in an improper or inconvenient
forum.

 

(h) If the Company elects to cancel this Subscription Agreement, provided that
it returns to the undersigned, without interest and without deduction, all sums
paid by the undersigned, this Offer shall be null and void and of no further
force and effect, and no party shall have any rights against any other party
hereunder.

 

(i) The undersigned agrees that he shall not cancel, terminate or revoke this
Subscription Agreement or any agreement of the undersigned made hereunder other
than as set forth herein, and that this Subscription Agreement shall survive the
death or disability of the undersigned.

 

  Page 6 of 9



 

  

THE SECURITIES BEING SOLD HEREUNDER HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER
REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR
ENDORSED THE MERITS OF THE OFFERING OR THE ACCURACY OR ADEQUACY OF THIS
OFFERING. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD
IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND
SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTION ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT
AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. SUBSCRIBER SHOULD
BE AWARE THAT IT WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT
FOR AN INDEFINITE PERIOD OF TIME.

 

SUBSCRIBER SHOULD CONSULT ITS OWN LEGAL COUNSEL, ACCOUNTANT AND BUSINESS AND
FINANCIAL ADVISERS AS TO ALL LEGAL, TAX AND RELATED MATTERS CONCERNING ANY
INVESTMENT IN ALTN.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

  Page 7 of 9



 



[SUBSCRIBER SIGNATURE PAGE

 

TO ALTERNUS ENERGY INC. PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Subscriber: [*]________________________________________________________

 

Signature of Authorized Signatory of Subscriber:
[*]__________________________________

 

Name of Authorized Signatory:
[*]____________________________________________________

 

Title of Authorized Signatory:
[*]_____________________________________________________

 

Email Address of Authorized Signatory:
[*]_____________________________________________

 

Facsimile Number of Authorized Signatory:
[*]__________________________________________

 

State of Residence of Subscriber:
[*]_________________________________________________

 

Address for Notice to Subscriber:
[*]__________________________________________________

 

Address for Delivery of Securities to Subscriber (if not same as address for
notice): 

 

Purchase Price: US$250,000

  

Date: January 28, 2020

 

SSN or EIN Number, if applicable, will be provided under separate cover.

 

[SIGNATURE PAGES CONTINUE]

 

  Page 8 of 9



 

 

Acknowledged, Accepted and Agreed to by:

 

COMPANY:

 

ALTERNUS ENERGY INC.

 

By: /s/ Vincent Browne                                     

Name: Vincent Browne  

Title: Chief Executive Officer

   

Date: January 29, 2020

 

 

  Page 9 of 9

 